DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 1-6 are pending.

Election/Restrictions
Applicant's election with traverse of a soluble NRP2 receptor as the species of Sema3F inhibitor in the reply filed on 30 November 2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden and/or examination burden.  Applicant asserts that it is permissible for an application to claim more than one distinct embodiment of an invention, provided it does not exceed an unreasonable number (citing 37 CFR 1.141).  Applicant also argues that the alternative embodiments provided herein are not an unreasonable number and therefore, the search burden for the additional species is not unreasonable.  
This is not found persuasive because each species of Sema3F inhibitor are independent and distinct because each of the species listed (i.e., anti-Sema3F antibody; soluble NRP-2 receptor; furin-like polypeptide; nucleic acid encoding furin-like polypeptide) are directed to structurally and functionally distinct inhibitors. There is a search and/or examination burden for the distinct species because each species of Sema3F inhibitor requires employing different search strategies or search queries. A search for the different species encompassed by the instant claims may not be coextensive with a search for the others. Searching all of the species in a single patent application would provide an undue search burden on the Examiner and the USPTO’s .
The requirement is still deemed proper and is therefore made FINAL.
Claims 2 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 November 2021.
	Claims 1 and 3-5 are under consideration in the instant application.

Drawings
1.	The drawings are objected to because the instant drawings do not comply with 37 C.F.R. § 1.84(U)(1), which states that partial views of a drawing which are intended to form one complete view, whether contained on one or several sheets, must be identified by the same number followed by a capital letter.  Figure 10 of the instant application, for example, is presented on 2 separate panels. The two total sheets of drawings for Figure 10 should be renumbered “Figures “10A-10B”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Objections
2.	Claims 1 and 3-5 are objected to because of the following informalities:  
2a.	Claims 1 and 3-5 use the acronyms “Sema3F” and “NRP-2” without first defining what they represent in the independent claim.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym and/or in each independent claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


3.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 is directed to a method of increasing an immune response in a subject in need thereof, the method comprising administering one or more of a Sema3F inhibitor or a NRP-2 inhibitor or Plexin A1 inhibitor to the subject.
	The specification of the instant application teaches a method of increasing an immune response in a subject in need thereof, the method comprising administering one or more of a Sema3F inhibitor or a NRP-2 inhibitor or Plexin A1 inhibitor to the subject (page 2, [0009]; page 22, [0086]).  The specification discloses that the term “inhibitor” refers to an agent which can decrease the expression and/or activity of the targeted expression product (page 22, [0087]).  The specification indicates the knockdown of NRP2 and Plexin A1 in U87MG cells using siRNAs (page 47, [00169]; page 62, [00248]). The prior art teaches an inhibitory Plexin A1 antibody (see for example, Fujisawa et al., U.S. Patent 7,407,766; columns 14-15, Example 1). The specification and prior art only teach two Plexin A1 inhibitors while claim 1 is drawn to administration of a genus of Plexin A1 inhibitors. 
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 F.3d at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. In addition, possession of a genus "may be achieved by means of a recitation of a representative number of [compounds]... falling within the scope of the genus." Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 F.3d at 927. 
Thus, case law dictates that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include actual reduction to practice, disclosure of drawings or structure chemical formulas, sufficient relevant identifying characteristics (such as, complete or partial structure, physical and/or chemical properties, and functional characteristics when coupled with a known or disclosed structure/function correlation), methods of making the claimed product, level of skill and knowledge in the art, predictability in the art, or any combination thereof.  In the instant case, the only factor present in the method claim is a functional characteristic of a Plexin A1 inhibitor.   There is no identification of any particular sequence or structure of an inhibitor that must be conserved in order to provide the required function of inhibiting Plexin A1.  Thus, the claim is drawn to a genus of administered Plexin A1 inhibitors.
Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)).  A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358).  An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
 Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  See also, Amgen Inc. v. Sanofi, 124 USPQ2d 1354 Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).  A “mere wish or plan” to obtain the claimed invention is not sufficient (Centocor Orth Biotech, Inc. v. Abbott Labs, 636 F.3d 1341 (Fed. Cir. 2011); Regents of the Univ. of California, 119 F.3d at 1566).  In the instant application, the skilled artisan cannot envision the detailed chemical structure of the Plexin A1 inhibitors of the encompassed claim, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The specific Plexin A1 inhibitor is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, the full breadth of the claim does not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Straub, R.H. (WO 2007/020075).
	Straub teaches that neuropilin-2 is a receptor on sympathetic nerve fibers for nerve repulsion factors (such as semaphoring 3c, VEGF165, PLGF) and can be used as the primary target site for drugs antagonizing the effects of such repulsion factors and thus contributing in the healing of this kind of disease (page 6, middle paragraph).  Straub discloses that such drugs will avoid the withdrawal of sympathetic nerve fibers from the inflamed joint and will, by doing so, provide for the presence of sympathetic nerve fibers having an anti-inflammatory activity (page 6, middle paragraph; pages 32-33, Figure 3).  Furthermore, Straub indicates that neuropilin-2 antagonists may be used to treat a variety of diseases, including rheumatoid arthritis, colitis, insulitis, diabetes mellitus type I, among others (page 2, first two paragraphs; page 6, last paragraph through page 7, lines 1-6).  Straub teaches that neuropilin-2 antagonists include soluble neuropilin-2, an anti-neuropilin-2 antibody, aptamers, ribozymes, antisense . 




Conclusion
No claims are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

References that disclose inhibitors for Sema3F and NRP2

Appleton et al.  US 2010/0150919 (pan NRP2 antibody, page 23, [0247])

Bielenberg et al. J Clin Invest 114(9): 1260-1271, 2004 (RNAi; cited on the IDS of 9/5/2019)

Borriello et al. Cancer Lett 349: 120-127, July 2014 (non-peptide NRP2 antagonist)

Caunt et al.  Cancer Cell 13: 331-342, 2008 (anti-NRP2 antibody)

Geretti et al.  Mol Cancer Res 8(8): 1063-1073, 2010 (soluble NRP2 B domain)

Gray et al.  J Natl Cancer Instit 100: 109-120, 2008 (NRP2 siRNA)

Kawasaki et al.  J Membrane Biol 217: 53-61, 2007 (Sema3F siRNA)

Kochupurakkal et al. Transplantation Suppl 98: 33, abstract 1491; July 15, 2014 (anti-Sema3F antibody)

*Tang et al. Mol Vision 16: 2354-2361, 2010 (NRP2 artificial microRNA)

Wu et al. US 2010/0172921 (anti-NRP2 antibodies)






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
13 January 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647